UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51119 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853334 Stateof incorporation I.R.S. EmployerIdentification No. 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240-0295 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atJune 18, 2012 Common stock, $0.0001 par value ORGANIC ALLIANCE, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) F-1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (Unaudited) F-3 Notes to Condensed Consolidated Financial Statements (Unaudited) F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURE 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Organic Alliance Inc. Condensed Consolidated Balance Sheet September 30, 2010 December 31, 2009 unaudited audited Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $53,007 and $12,090 at September 30, 2010 and December 31, 2009, respectively Due from factor - Prepaid expenses and other current assets Total current assets Non-current assets: Property and equipment, net Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Derivative liabilities - Notes payable to related parties and other, net of discounts Total current liabilities Commitments and contingencies Stockholders' Deficiency: Preferred stock, no stated value authorized; 10,000,000 shares authorized; -0- shares issued and outstanding as of September 30, 2010 and December 31, 2009 - - Common stock, $.0001 par value, 100,000,000 and 3,000,000 shares authorized, 1,683,255 and 1,364,997 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The common stock shares authorized, issued and outstanding have been adjusted to reflect a 20:1 reverse split, which was effective in February 2011. The accompanying notes are an integral part of these financial statements. F-1 Organic Alliance Inc. Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenue $ Cost of sales Gross margin (loss) ) General and administrative expenses $ Operating loss ) Other (income) expense: Interest expense Change in fair value of derivative liability - - Loss from impairment of intangible asset - - - Total net other expenses Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The common stock shares authorized, issued and outstanding have been adjusted to reflect a 20:1 reverse split, which was effective in February 2011. The accompanying notes are an integral part of these financial statements F-2 Organic Alliance Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2010 September 30, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Depreciation expense Share-based compensation Gain on extinguishment of debt ) - Change in fair value of derivative liability - Provision for doubtful accounts - Loss from impairment of intangible assets - Amortization on discount of note payable Changes in operating assets and liabilities: Accounts receivable ) Due from factor ) Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Proceeds from notes and loans payable Proceeds from issuance of common stock - Principal payments on note payable ) ) Net cash provided by financing activities Net increase in cash Cash - beginning of the period Cash - end of the period $ $ Supplemental disclosure for non-cash financing activities: Discount on notes payable $ $ Issuance of common stock to consultants for services to be provided over a one year term $ $ - Supplemental disclosures: Interest paid $ $ The accompanying notes are an integral part of these financial statements F-3 1. NATURE OF BUSINESS Organic Alliance, Inc. ("OAI" or the "Company") is a sales and marketing distribution company that supplies conventional, organic, natural, and Fair Trade food products to the global market.OAI works directly with growers while also contracting farming production domestically and abroad to vertically integrate supply chains, reduce costs and provide a high degree of control over quality, food safety and production sustainability. History - NB Design & Licensing, Inc., (“NB Design”) was organized in September 2001.The formerparent, New Bridge Products, Inc., was originally incorporated in August 1995 as a manufacturer of minivans and filed a petition in bankruptcy under Chapter 11 of the U.S. Bankruptcy Code. Its Plan of Reorganization was approved by the U.S. Bankruptcy Court for the District of Arizona in September 2002 and NB Design was discharged from bankruptcy in October 2002. NB Design was inactive from October 2002 to April 29, 2008. Organic Alliance Inc., a Texas corporation, (“Organic Texas”) was organized on February 19, 2008 to sell organically grown fruits and vegetables.During the second quarter of 2009, it ceased being a development stagecompany when it commenced its operations. On April 29, 2008, NB Design, a Nevada corporation, acquired all10,916,917 issued and outstanding shares of common stock of Organic Texas for 464,999 shares of the NB Design’s common stock. Organic Texas thereupon became a wholly owned subsidiary of NB Design. The business of Organic Texas is the only business of NB Design.The Company operates in California. The acquisition of Organic Texas by NB Design on April 29, 2008 was accounted for as a reverse capitalization in accordance with the Securities and Exchange Commission’s (“SEC”) Division of Corporate Financial Reporting manual Topic 12 “Reverse Acquisition and Reverse Capitalization”. The reverse capitalization was the acquisition of a private operating company (Organic Texas) into a non-operating public shell corporation with nominal net assets and as such is treated as a capital transaction, rather than a business combination. As a result no goodwill is recorded.In this situation, NB Design is the legal acquirer because it issued its equity interests, and Organic Texas is the legal acquiree because its equity interests were acquired.However, NB Design is the acquiree and Organic Texas is the acquirer for accounting purposes.Organic Texas is treated as the continuing reporting entity that acquired the registrant, NB Design.The pre-acquisition financial statements of Organic Texas are treated as the historical financial statements of the consolidated companies. Pursuant to the Securities Exchange, NB Design issued 464,999 shares of the Company’s Common Stock for all of the issued and outstanding Common Stock of Organic Texasand assumed all assets and liabilities. NB Design also had outstanding 50,001 each of Class A, Class B, Class C, Class D, Class E and Class F warrants prior to April 29, 2008.The warrants were exercisable at $40.00, $40.00, $80.00, $80.00, $120.00 and $120.00, respectively, at any time until December 31, 2008.As a condition to close the Exchange Agreement, the exercise prices of the warrants were subsequently reduced to $20.00 per share for all classes of Warrants and the expiration date was extended to December 31, 2011.As of December 31, 2011, all these warrants expired unexercised. In exchange for the exercise price reduction, the holders of at least 80% of the Warrants agreed to a call provision by the Company on 10 days’ notice to them if (i) the bid price of the Company’s common stock is quoted at $25.00 per share or higher and the average share volume exceeds 300,000 shares for at least one day, and (ii) the shares underlying the warrants are subject to a current registration statement on file with the Securities and Exchange Commission (SEC).Both the share price and volume must be met on the same day for the call provision to be effective.As of the date of this Form 10-Q the common shares underlying the warrants were not registered with the SEC. On June 2, 2008, the name NB Design was changed to Organic Alliance, Inc.On August 29, 2008, the name of Organic Texas was changed to Organic Texas, Inc.All references throughout the annual report to “Organic Alliance, Inc.” or the “Company” refers to the combined operations for Organic Alliance, Inc., a Nevada Corporation, and its wholly owned subsidiary, Organic Texas. During November 2010, the Company increased the number of authorized shares of common stock from three million shares to 100 million shares. On February 14,2011, the Company executed a 20:1 reverse split relating to its common stock.All shares of the Company’s common stock have been retroactively restated. F-4 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The Company's unaudited condensed consolidated financial statements have been prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America (US GAAP) for interim financial information applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of the business and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Certain information and disclosures included in the financial statements prepared in accordance with US GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, thecondensed consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for theyear ended December 31, 2009 filed with the Securities and Exchange Commission on May 18, 2010. Use of Estimates - The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates that are particularly sensitive to change in the near term include but are not limited to, realization of deferred tax assets, allowance for doubtful accounts and assumptions used in share based payment transactions.Actual results could differ from those estimates. Principles of Consolidation - The condensed consolidated financial statements include the accounts of Organic Alliance, Inc. and its wholly owned subsidiary, Organic Texas. Inc. (collectively, the "Company”). All significant inter-company transactions and balances have been eliminated in consolidation. Inventory - Inventory is stated at the lower of cost (first-in, first-out) or market, and includes produce the Company purchases from growers and packaging materials. The Company held no inventory as of September 30, 2010 and December 31, 2009, respectively. Impairment of Long-Lived and Intangible Assets - Long-lived assets consist of property and equipment and intangible assets. Intangible assets were comprised of AvocadoMan brand and an order processing web software system. The Company evaluates long-lived assets, including property and equipment and intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. If the estimated future cash flows (undiscounted and without interest charges) from the use of an asset are less than the carrying value, a write-down would be recorded to reduce the related asset to its estimated fair value.Significant management judgment is required in determining whether an indicator of impairment exists and in projecting cash flows. The Company believed the carrying value of its AvocadoMan brand name will not be recoverable in the future and so it recorded an impairment loss of $30,000 during the nine months ended September 30, 2009. Income Taxes - The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes”.Under this method, income tax expense is recognized for the amount of (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date.A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. At September 30, 2010 and December 31, 2009, the Company had a full valuation allowance against its deferred tax assets. As of September 30, 2010 and December 31, 2009, no liability for unrecognized tax benefits was required to be reported. F-5 Fair Value of Financial Instruments - The carrying amounts of financial instruments, including cash, receivables, accounts payable and accrued expenses, approximated fair value as of the balance sheet date presented, because of the relatively short maturity dates on these instruments. The carrying amounts of the notes payable issued approximate fair value as of the balance sheet date presented, because interest rates and other terms on these instruments approximate terms currently available on similar instruments. Derivative Financial Instruments - The Company does not use derivative instruments to hedge exposures to cash flow, market or foreign currency risks. The Company evaluates all of the Company’s financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported in the statements of operations.The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is evaluated at the end of each reporting period. Derivative liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the instrument could be required within 12 months of the balance sheet date. Revenue Recognition - Revenue is recorded when (1) the customer accepts delivery of the product and title has been transferred and the Company has no significant obligations remaining to be performed; (2) a final understanding as to specific nature and terms of the agreed upon transaction has occurred; (3) price is fixed and (4) collection is reasonably assured.Sales are presented net of discounts and allowances. Share Based Compensation - The Company accounts for share-based compensation in accordance with the fair value recognition provisions of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) No. 718. Share-based compensation expense for all share-based payment awards is based on the estimated grant-date fair value. The Company recognizes these compensation costs over the requisite service period of the award, which is generally the option vesting term. Option valuation models require the input of highly subjective assumptions, including the expected life of the option, and such assumptions can materially affect the fair value estimate. The fair value of share-based payment awards was estimated using the Black-Scholes option pricing model. The Company accounts for the expected life of options in accordance with the “simplified” method provisions of SEC Staff Accounting Bulletin (“SAB”) No. 110, which enables the use of the simplified method for “plain vanilla” share options as defined in SAB No. 107. F-6 The fair value of share-based payment awards was estimated using the Black-Scholes pricing model with the following assumptions and weighted average fair value ranges for the nine months ended September 30, 2010, and 2009: Risk-free interest rate .66% - 2.32% 2.31% Dividend yield N/A N/A Expected volatility 246.3% - 335.1% 246.3% Expected life in years 1.5-5 5 Concentrations · Credit Risk -The Company maintains cash balances at various high quality federally insured financial institutions, with balances at times, in excess of federally insured limits.Management believes that the financial institutions that hold the Company’s deposits are financially sound and therefore pose a minimum credit risk. The Company has not experienced any losses in such accounts. · Major customers - The Company has three and four major customers, which accounted for approximately 98% and 75% of sales during three months ended September 30, 2010 and 2009, respectively. For the three months ended September 30, 2010, the total sales comprised of customer A 57%, customer B 26% and customer C 14% compared to the three months ended September 30, 2009, comprised of customer H 32%, customer I 20%, customer J 13% and customer K 11%.The Company has four major customers, which accounted for approximately 61% and 80% of sales during nine months ended September 30, 2010 and 2009, respectively. For the nine months ended September 30, 2010, the total sales comprised of customer D 18%, customer E 17%, customer E 15% and customer G 12% compare to the nine months ended September 30, 2009, comprised of customer H 27%, customer K 22%, customer I 15% and customer J 15%. The loss of any of these customers could adversely affect the Company's operations. · Major receivables - The Company has two major receivables at September 30, 2010 comprised of customer F 81% and B 12% compared to three major receivables at September 30, 2009, comprised of customer H 39%, customer K 16%, customer I 13% and customer E 13%. · Major suppliers - The Company has two and three major suppliers, which accounted for approximately 88% and 57% of purchases during three months ended September 30, 2010 and 2009, respectively. The Company has three major suppliers, which accounted for approximately 48% and 60% of purchases during nine months ended September 30, 2010 and 2009, respectively.The loss of any of these suppliers could adversely affect the Company's operations. F-7 Net Loss Per Share - Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during the period.In computing net loss per share, the 74,850 warrants outstanding having an insignificant exercise price are deemed to be outstanding common stock. Diluted net loss per share is computed by dividing the net loss by the weighted average number of common and common equivalent shares outstanding during the period. Potential common shares consist of 353,758 and 333,758 common shares issuable upon exercise of stock options and warrants using the treasury stock method for the nine month period ended September 30, 2010 and 2009, respectively. At September 30, 2010 and 2009, the Company stock options outstanding totaled 33,750. In addition, at September 30, 2010 and 2009, the Company’s warrants outstanding totaled 320,008 and 300,008, respectively. The Company’s options and warrants were excluded in diluted loss per share for the three and nine months ended September 30, 2010 and for the three and nine months ended September 30, 2009, since the Company incurred a net loss fromoperations and these options and warrants have an anti-dilutive effect. Recently Issued Accounting Standards In June 2009 the Financial Accounting Standards Board (“FASB”) issued SFAS No. 166, “Accounting for Transfers of Financial Assets” — an amendment of SFAS No. 140” (“SFAS 166”)”, (primarily codified into Topic 860 of FASB ASC). This statement removes the concept of a qualifying special-purpose entity which was primarily codified into Topic 810 of FASB ASC, Consolidation of Variable Interest Entities, to qualifying special-purpose entities. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Earlier application is prohibited. The adoption of this policy did not have a material impact on the Company’s consolidated financial statements or disclosures. In June 2009 the FASB issued SFAS No. 167, “Amendments to FASB interpretation No. 46(R)” (“SFAS 167”), (primarily codified into ASC Topic 810). This statement requires an analysis of existing investments to determine whether variable interest or interests gives the Company a controlling financial interest in a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both the power to direct the activities of significant impact on a variable interest entity and the obligation to absorb losses or receive benefits from the variable interest entity that could potentially be significant to the variable interest entity. This statement requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity. This statement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The adoption of this policy did not have a material impact on the Company’s consolidated financial statements or disclosures. In January 2010, FASB issued ASU 2010-06, “Improving Disclosures about Fair Measurements”, which provides amendments to subtopic 820-10 that require separate disclosure of significant transfers in and out of Level1 and Level2 fair value measurements and the presentation of separate information regarding purchases, sales, issuances and settlements for Level3 fair value measurements. Additionally, ASU 2010-06 provides amendments to subtopic 820-10 that clarify existing disclosures about the level of disaggregation and inputs and valuation techniques. ASU 2010-06 is effective for financial statements issued for interim and annual periods ending after December15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level3 fair value measurements, which are effective for interim and annual periods ending after December15, 2010. The Company is currently evaluating the impact of the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. The Company adopted provisions of ASU 2009-06 that were affective after December 15, 2009 and the application of those provisions impacted disclosures only in the Company’s consolidated financial statements. In February 2010, the FASB issued ASU 2010-09, "Subsequent Events (Topic 855) - Amendments to Certain Recognition and Disclosure Requirements." ASU 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement that an SEC filer disclose the date through which subsequent events have been evaluated. ASC 2010-09 was effective upon issuance. The adoption of this standard had impacted disclosures only in the Company’s consolidated financial statements. F-8 In March 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-11, which is included in the Codification under ASC 815, “Derivatives and Hedging” (“ASC 815”).This update clarifies the type of embedded credit derivative that is exempt from embedded derivative bifurcation requirements.Only an embedded credit derivative that is related to the subordination of one financial instrument to another qualifies for the exemption.This guidance is effective for interim and annual reporting periods beginning January 1, 2010.The adoption of this standard did not have a material impact on the Company’s consolidated financial position and results of operations. In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs." This ASU addresses fair value measurement and disclosure requirements within Accounting Standards Codification ("ASC") Topic 820 for the purpose of providing consistency and common meaning between U.S. GAAP and IFRSs. Generally, this ASU is not intended to change the application of the requirements in Topic 820. Rather, this ASU primarily changes the wording to describe many of the requirements in U.S. GAAP for measuring fair value or for disclosing information about fair value measurements. This ASU is effective for periods beginning after December 15, 2011 and is not expected to have any impact on the Company’s consolidated financial statements or disclosures. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This guidance improves the comparability, consistency and transparency of financial reporting and increases the prominence of items reported in other comprehensive income. The guidance provided by this update becomes effective for interim and annual periods beginning on or after December 15, 2011. The adoption of this standard is not expected to have a material impact on the Company’s financial position or results of operations. 3. GOING CONCERN The consolidated financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. As of September 30, 2010, the Company has limited cash, a working capital deficit of approximately $3,084,000 and has accumulated losses of approximately $9,856,000 since its inception.Its ability to continue as a going concern is dependent upon the ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due and increasing its revenue in order to achieve profitable operations. The Company estimates a $2,000,000 capital infusion from date of filing will be required to continue operations through the end of 2012. The outcome of these matters cannot be predicted with any certainty at this time and raises substantial doubt that the Company will be able to continue as a going concern. These consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. The Company intends to overcome the circumstances that impact its ability to remain a going concern through a combination of growing high margin revenues, with interim cash flow deficiencies being addressed through additional equity and debt financing. The Company anticipates raising additional funds through public or private financing, strategic relationships or other arrangements in the near future to support its business operations; however the Company does not have commitments from third parties for a sufficient amount of additional capital. The Company cannot be certain that any such financing will be available on acceptable terms, or at all, and its failure to raise capital when needed could limit its ability to continue its operations. The Company’s ability to obtain additional funding will determine its ability to continue as a going concern. Furthermore, additional equity financing may be dilutive to the holders of the Company’s common stock, and debt financing, if available, may involve restrictive covenants, and strategic relationships, if necessary to raise additional funds, and may require that the Company relinquish valuable rights. F-9 4. DUE FROM FACTOR During April 2009, the Company entered into an accounts receivable factoring facility with a financial services company specializing in short term financing facilities for produce companies with maximum borrowing of $1,500,000. The financial services company advances 85% of qualified customer invoices to the Company and holds the remaining 15% as a reserve until the customer pays the financial services company.The Company is charged .083% interest per day for all advances made to the Company.Uncollectable customer invoices will be charged back to the Company.At December 31, 2009, the advances from the factor amounted to approximately $136,000, which was offset against due from factor of approximately $155,000. Advances from the factor are collateralized by substantially all assets of the Company. During April 2010, the financial services company ceased operations and accordingly, was no longer able to advance funds to the Company. 5. PREFERRED STOCK In August 2010, the Company signed a one year consulting agreement with a consultant to provide investor and public relation services. The consultant’s compensation includes convertible preferred stock which, at the final determination date, will be converted into shares of common stock of the Company equivalent to 25% of outstanding common shares, as defined in the agreement.The consultant elected to receive common stock directly as compensation.The Company calculated the number of common shares owed at 4,169,638 with a value of approximately $869,000.This amount will be amortized over the term of the agreement.Compensation expense of $142,912 was recorded for the three and nine months ended September 30, 2010, in the accompanying condensed statements of operations.During March 2011, 695,930 shares were issued to the consultant; the remaining 3,473,708 shares of common stock have not been issued as of June 18, 2012. 6. EQUITY TRANSACTIONS Sales of Equity Securities: During August 2009, Mike Rosenthal and Mark Klein joined the Company’s Board of Directors. Both were to each receive 17,500 shares of the Company's common stock upon appointment to the board. These shares were issued in March 2010. The total compensation was valued at $91,000 or $2.60 per share based on the closing price of the Company’s common stock on the date of the agreement. During September 2009, the Company issued 525 shares of common stock to an individual to become part of our medical advisory board. These shares were valued at $788 or $1.50 per share based on the closing price of the Company’s common stock on the date of the agreement. During March 2010, the Company issued to Michael Rosenthal, director, 2,500 shares of the Company's common stock for services to the Company, which was recorded as compensation expense of $2,500 or $1.00 per share during March, 2010.The Company valued its shares at fair value on the date of issuance. F-10 During April 2010, a consultant was issued 25,000 fully vestedshares of the Company’s common stock for investor relations consulting services to be provided over a one year term beginning April 18, 2010. The Company valued the transaction based on the fair value of its common stock on the date of issuance and will amortize the expense ratably over aone year term.The compensation expense of $5,000 and $9,000 was recorded during the three and nine months ended September 30, 2010, respectively. A prepaid expense of $11,000 was recorded at September 30, 2010. During June 2010, a consultant was issued 133,333 shares of the Company’s common stock for investor relations services. A compensation expense of $106,667 was recorded during the three months ended June 30, 2010.On August 27, 2010, this agreement and the 133,333 shares were canceled. The compensation expense of $106,667 was reversed during the three months ended September 30, 2010. 7. NOTES PAYABLE, LOANS AND DERIVATIVE LIABILITES Notes payable to related parties and other, net of discounts consists of the following: September 30, December 31, (Unaudited) N Notes Payable (net of Financing Discount of $6,831 at September 30, 2010) (A) $ $ Notes Payable – Related Parties(net of Financing Discount of $ 32,786 at September 31, 2010and$173,352 at December 31, 2009) (B) Convertible Notes Payable (net of Derivative Debt Discount of $69,828 at September 30, 2010) (C) 0 Total $ $ (A) Notes Payable In July 2009, an individual advanced to the Company $50,000. The advance is evidenced by a promissory note bearing interest at 5% per annum.The advance provides for the issuance of 8,300 shares of the Company’s common stock upon the maturity of the note as a financing incentive. The promissory note matured on November 1, 2009. The Company issued the 8,300 shares of the Company’s common stock during September 2009.The Company recorded an aggregate debt discount of $9,968 to the face value of the notes based upon the relative fair values of the notes and the common stock. The discount is being accreted over the life of the note which amounted to $9,968 for the year ended December 31, 2009, and is included as a component of interest expense in the accompanying condensed consolidated statement of operations. The unpaid balance including accrued interest was $51,171 at December 31, 2009.On July 7, 2010, the Company issued 125,000 shares of the Company’s common stock to pay off the promissory note including interest in full.The carrying value of the promissory notes including interest approximated the value of the shares issued. In May 2010, an individual advanced to the Company $20,000 bearing interest at 6% per annum.As a financing incentive, the individual received warrants to purchase20,000 shares of the Company’s common stock at $1.00 per share.The warrants expire in November 2011.The relative fair value of the warrants was estimated at $9,200 using the Black-Scholes method and has been recorded as a debt discount on the condensed consolidated balance sheet as of September 30, 2010.The discount is being accreted over the life of the note which amounted to $1,546 and $2,369 for the three and nine months ended September30, 2010 and is included as a component of interest expense in the accompanying condensed consolidated statement of operations.The promissory note matured on November 17, 2010. The unpaid balance, including accrued interest, was $20,447 at September 30, 2010. The note has not been paid back as ofJune 18, 2012. F-11 On September 17, 2010, an individual loaned to the Company $14,000. The loan bears interest at 7% and is due on demand. The unpaid balance, including accrued interest, was $14,035 at September 30, 2010. The loan has not been paid back as ofJune 18, 2012. (B) Notes Payable – Related Parties In September 2008, Earnest Mathis, a related party, advanced to the Company $15,000. The advance is evidenced by a promissory note bearing interest at 10% per annum.The promissory note matured on September 13, 2009.The unpaid balance, including accrued interest, was $18,064 and $16,942 at September 30, 2010 and December 31, 2009, respectively.The note has not been paid off as ofJune 18, 2012. During the fourth quarter of 2008 through September 30, 2010, Parker Booth, Chief Executive Officer, advanced the Company operating funds, of which an aggregate amount of $111,280 and $405,405 was advanced during 2010 and 2009, respectively.The advances are evidenced by promissory notes bearing interest at 5% per annum.The unpaid balance including accrued interest was $638,609 and $508,293 at September 30, 2010 and December 31, 2009, respectively.The promissory notes with accrued interest were due on December 31, 2010. The December 10, 2009 advance provided for the issuance of 133,437 shares of the Company’s common stock as a financing incentive. The Company recorded a debt discount of $137,914 to the face value of the note based upon the relative fair values of the note and the common stock. The discount is being accreted over the life of the note which amounted to $32,785 and $97,288 for the three and nine months ended September30, 2010 and is included as a component of interest expense in the accompanying condensed consolidated statements of operations.On August 13, 2010, the Company consolidated the previous note dated April 21, 2010 into a single promissory note totaling $605,185 that pays interest at 5% and matured on December 31, 2010. Between August 13, 2010 and September 30, 2010, Mr. Booth was paid $2,875 that reduced the outstanding balance of his promissory note.On November 4, 2010, Mr. Booth purchased 940,977 shares of our common stock for a purchase price of $376,391 to retire a portion of his promissory note.The promissory note outstanding balance was reduced by an amount equal to the purchase price. Between September 30, 2010 and February 18, 2011, Mr. Booth was paid $401 that reduced the outstanding balance of his promissory note.On February 18, 2011, Mr. Booth purchased 3,858,574 shares of our common stock for a purchase price of $231,514 to retire all of his promissory note and $5,996 of the accrued interest. In October and December 2009, Michael Rosenthal, director, advanced the Company $100,000 and $30,000, respectively, totaling $130,000. The advances are evidenced by promissory notes bearing interest at 5% per annum.The notes matured on March 31, 2010 and June 30, 2010, respectively.The advances provide for the issuance of 45,000 shares of the Company’s common stock as a financing incentive.The Company recorded an aggregate debt discount of $55,940 to the face value of the notes based upon the relative fair values of the notes and the common stock. The discount is being accreted over the life of the note which amounted to $0 and $33,208 for the three and nine months ended September30, 2010 and is included as a component of interest expense in the accompanying condensed consolidated statement of operations.These shares were issued to Mr. Rosenthal in March 2010.The unpaid balance, including accrued interest, was $135,985 and $131,123at September 30, 2010 and December 31, 2009, respectively. On November 4, 2010, Mr. Rosenthal purchased 235,243 shares of the Company’s common stock for a purchase price of $94,098 to retire a portion of his promissory note.The October 2009 $100,000 promissory note was reduced by an amount equal to the purchase price. On February 18, 2011, Mr. Rosenthal purchased 964,643 shares of the Company’s common stock for a purchase price of $57,879 to retire the remaining portion his promissory notes plus accrued interest of $7,091.The purchase price of the Company’s common stock exceeded the remaining portion of promissory notes plus accrued interest by $14,886. This amount is recorded as compensation expense in 2011. F-12 In November 2009 and February 2010, Morrison Partners, LLC (Thomas Morrison, former CEO and Chairman of the Board is the President), advanced to the Company $10,000 and $15,000, respectively, totaling $25,000. The advances are evidenced by promissory notes bearing interest at 5% per annum.The November advance provides for the issuance of 2,770 shares of the Company’s common stock as a financing incentive.The Company recorded a debt discount of $2,935 to the face value of the note based upon the relative fair values of the note and the common stock. The discount is being accreted over the life of the note which amounted to $0 and $2,494 for the three and nine months ended September30, 2010 and is included as a component of interest expense in the accompanying condensed consolidated statement of operations.The November 2009 and February 2010 notes were due on June 30, 2010 and September 30, 2010, respectively. The unpaid balance, including accrued interest, was $25,907 and $10,042at September 30, 2010 and December 31, 2009, respectively. The shares have not been issued to Mr. Morrison as of June 18, 2012. The note has not been paid back as of June 18, 2012. In December 2009, Dr. Corey Ruth, a former director, advanced to the Company $50,000. The advance is evidenced by a promissory note bearing interest at 5% per annum. The promissory note matured on February 4, 2010. The advance provided for the issuance of 10,000 shares of the Company’s common stock as a financing incentive.The Company recorded a debt discount of $12,121 to the face value of the note based upon the relative fair values of the note and the common stock. The discount is being accreted over the life of the note which amounted to $0 and $7,575 for the three and nine months ended September30, 2010 and is included as a component of interest expense in the accompanying condensed consolidated statement of operations.The note principal was paid back in February 2010. The 10,000 shares of the Company’s common stock were issued to Dr. Ruth during March 2010. The unpaid balance, including accrued interest, was $0 and $50,137 at September 30, 2010 and December 31, 2009, respectively. During March, 2010 and September 2010, an employee of the Company loaned to the Company $16,000 and $24,990, respectively. The loans are evidenced by promissory notes payable with interest at 5% and are due on demand. The Company repaid $9,000 during 2010. In addition, the employee will be issued 47,690 shares of the Company’s common stock upon repayment of the promissory notes. The unpaid balance including accrued interest was $32,232 at September 30, 2010. The promissory notes have not been paid back as of June 18, 2012. Interest inclusive of amortized financing discount on the aforementioned related party notes aggregated $42,779 and $169,431 for the three and nine months ended September 30, 2010, respectively. (C) Convertible Notes Payable On June 18, 2010 the Company issued a $25,000 convertible promissory note with a maturity date of March 21, 2011, and with an interest rate of 8% per annum. The note may be converted into the Company's common stock by the holder based on a variable conversion price. The variable conversion price is defined in the note as 51% multiplied by the average of the lowest three trading prices for the Company's common stock during the previous 10 trading day period ending one trading day prior to the date of conversion. The Company received the $25,000 proceeds in July 2010. The unpaid balance, including accrued interest, was $25,493 at September 30, 2010. The note was paid off with cash in November 2010. On July 14, 2010, the Company issued a $52,380 convertible promissory note with a maturity date of September 13, 2012, and with an interest rate of 20% per annum. The note can be converted into the Company's common stock by the holder based on a variable conversion price. The variable conversion price is defined in the note as 45% multiplied by the average of the five lowest intraday prices for the Company’s stock during the previous 20 trading days prior to the date of conversion.The total conversion may not exceed 4.99% of the Company’s common stock issued and outstanding. In addition, the Company placed 250,000 shares of the Company’s common stock in escrow to secure our conversion obligations under the note. During September 2010, the lender converted $7,500 of the debt into 75,758 shares of the Company’s common stock for $.0999/share.The unpaid balance, including accrued interest, was $45,316 at September 30, 2010.During December 2010, the lender converted $7,500 of the debt into 53,419 shares of the Company’s common stock for $.14 per share. During March 2011, the lender converted $5,000 of the debt to 198,413 shares of the Company’s common stock for $.0252 per share. During September 2011, the lender converted $20,000 of the debt to 444,444 shares of the Company’s common stock for $.045 per share. As of June 18, 2012, approximately $23,000 of the note and accrued interest remains unpaid. F-13 On July 30, 2010, an individual advanced the Company $8,000. The advance is evidenced by a promissory note bearing interest at 6% per annum and maturing on March 2, 2011. The holder, at any time, may convert the promissory note into shares of Company’s common stock at $0.05 per share.The unpaid balance, including accrued interest, was $8,082 at September 30, 2010. The note has not been paid back as ofJune 18, 2012. Derivative Financial Instruments The Company evaluates and accounts for conversion options embedded in its convertible instruments in accordance with ASC 815, Derivative and Hedging which require issuers of financial statements to make a determination as to whether (1) an embedded conversion meets the definition of a derivative in its entirety and (2) the derivative would qualify for a scope exception to derivative accounting, which further includes evaluating whether the embedded derivative would be considered indexed to the issuer’s own stock. ASC 815 generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as separate derivatives in the event such derivatives would not be classified in stockholders’ equity if they were free standing. These three criteria include circumstances in which (a) the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b) the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not remeasured at fair value under other applicable GAAP with changes in fair value reported in earnings as they occur and (c) a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument subject to the requirements of ASC 815. ASC 815 also provides for an exception to this rule if a debt host instrument is deemed to be a conventional debt instrument. The Company evaluated the conversion option embedded in its two variable convertible notes issued during the nine months ended September 30, 2010, in accordance with the provisions of ASC 815 and determined that the conversion option has all of the characteristics of a derivative in its entirety and does not qualify for an exception to the derivative accounting rules. On dates of issuance, the fair value of the derivative liability was $73,571. The revaluation of the derivative liability as of September 30, 2010 resulted in a fair value of $180,830. The increase in the fair value resulted in a loss of $107,259 for the three and nine months ended September 30, 2010. The Company uses the Black-Scholes option-pricing model, which approximates the lattice model to estimate the value of its derivative liability. The expected volatility range was 40.00% to 66.41%, based on the volatility of public companies that are similar to the Company's industry, size, financial leverage and stage of life cycle. The Company calculated the historical volatility of these companies using the daily closing total returns for a period of time equal to the expected term of the derivative liability as of the valuation date. The expected term ranges from nine months to two years and represents the period of time that the derivative liability is expected to be outstanding. The risk free rate range was .190% to .655%, based on the U.S. treasury securities constant maturity rate that corresponds to the expected term. 8. FAIR VALUE MEASURES The FASB’s accounting standard for fair value measurements establishes a valuation hierarchy for disclosure of the inputs used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. F-14 The following table provides the assets and liabilities carried at fair value measured on a recurring basis as of September 30, 2010 and December 31, 2009, respectively: Fair Value Measurements Level 1 Level 2 Level 3 Total Derivative liabilities: September 30, 2010 $
